Citation Nr: 1401588	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to February 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Regional Office (RO) in North Little Rock, Arkansas.    

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in January 2009.  In January 2010, the Veteran was afforded a videoconference hearing before Michael A. Herman, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

In March 2011, the Board remanded the claim for additional development.  The matter has returned and is ready for final appellate consideration.

It is again noted that the issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for left hydrocele (previously claimed as cyst of the groin) have been raised but not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action.  Similarly, in April 2013, the Veteran filed an application to reopen a claim for an acquired mental disorder.    These issues are therefore referred to the AOJ for appropriate action.  


FINDING OF FACT

A heart defect (murmur) was not shown in service or for several years after service discharge; and, the preponderance of the evidence fails to establish that the Veteran has a heart defect (murmur) that was caused his service or was caused or aggravated by a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for a heart murmur has not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as valvular heart disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Valvular heart diseases such as endocarditis are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. See 39 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374   (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.
 
The Veteran's service treatment reports do not show any relevant findings or diagnoses of a heart murmur or any other defect of the heart.  The Veteran's separation examination report, dated in February 1981, shows that his heart was clinically evaluated as normal.  In an associated "report of medical history," he indicated that he did not have a history of heart trouble, "pain or pressure in chest," or "palpitation or pounding heart."  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1981 and 2012.  This evidence includes a July 1981 VA examination report which notes that there was no abnormality of the heart, and that appropriate cardiology studies had been made.  The Veteran was noted to have hypertension for which he was not taking any medication.  

A VA hospital report, covering treatment provided between February and March of 1983, notes a history of heavy drinking prior to admission, with acute metabolic acidosis secondary to alcohol abuse.  The Veteran was noted to have a long history of abuse of alcohol, and to have presented with severe diaphoresis and tachycardia, restlessness, and tremors.  The impressions included alcohol abuse with metabolic acidosis, and drug abuse.  There were again no findings of any defect of the heart.

VA examination reports, dated in December 1987 and October 1988, note that the Veteran did not have a heart murmur.  The reports contain diagnoses of hypertension.  

Treatment records beginning in 1998 document the first findings of a heart irregularity.  An October 1998 VA electrocardiograms (EKG) was reported as being abnormal.  A VA examination report, dated in September 1989, notes a grade II/IV systolic murmur along the left sternal border, with normal rhythm.  A VA hospital report, covering treatment provided between March and April of 1993, notes treatment for psychiatric symptoms and alcohol dependency.  An EKG was noted to show tachycardia.  A February 2003 VA examination report notes the presence of a grade III/VI systolic murmur.  A statement from D.L.E., O.D., dated in March 2003, states that the Veteran has a history that includes hypertension, and "a heart condition."  Overall, VA progress notes, dated as of 2004, contain a number of problem lists which note a heart murmur, or findings of a heart murmur.  VA EKG reports, dated in March 2004, and April 2007, were borderline.  However, none of those records address the etiology of the heart murmur much less link it to the Veteran's active service or his now service connected hypertension.

A VA examination report, dated in February 2009, shows that the examination physician was Dr. L.B., who stated that the Veteran's claims file had been reviewed in its entirety.  The report notes the following: there was a 2003 finding of a heart murmur.  The Veteran had failed to report for echocardiograms for several years, with EKGs over the past several years that suggested early repolarization and LVH (left ventricular hypertrophy).  A December 2008 echocardiogram was basically normal without evidence of significant valvular heart disease.  LV (left ventricular) function, and upper left wall thickness, were normal.  A 2007 EKG was similar to EKGs for the past several years.  The Veteran's echocardiogram was a more sensitive test, and it did not demonstrate any hypertensive heart disease.  On examination, there was a faint flow murmur in the aortic region measuring 1/6 that was non-radiating and did not radiate into the neck or axilla.  It had a slight harsh quality to it but did not have an ejection murmur-type sound.  The diagnosis was essential heart murmur with a flow murmur.  Dr. L.B. stated that he did not feel that the Veteran's murmur is suggestive of any significant hypertensive heart disease, explaining that the Veteran's echocardiogram was evidence against that and that it was basically normal.  There was slight sclerosing of the cusp, "which is commonly seen."  Dr. L.B. stated that the Veteran's heart murmur is a flow murmur that is related to the flow of blood across the valve, and that his examination was not indicative of a significant heart murmur.  An associated December 2008 echocardiogram is of record.

In March 2011, the Board remanded this claim.  The Board directed that the claims file be returned to Dr. L.B., and that he provide an opinion as to whether it is at least as likely as not that the Veteran's heart murmur had its onset during service, or was caused or aggravated by his service-connected hypertension.  

A supplemental opinion from Dr. L.B., dated in April 2011, shows that he stated that the Veteran's claims file had been reviewed.  He concluded that it is less likely than not (less than 50/50 probability) that the Veteran's diagnosed heart murmur had its onset in the military.  He explained that there was no evidence of a heart murmur while the Veteran was in the military, and that his exit examination as well as his follow-up VA Compensation and Pension examination, did not reveal any heart murmur findings.  The first mention of a heart murmur was noted in 2003.  He did have an echocardiogram which showed mildly sclerotic cusp of the aortic valve, but no significant valvular disease.  Dr. L.B. stated the following: he had reviewed the Veteran's case with three staff cardiologists.  All of them stated that the Veteran's hypertension did not cause his valvular abnormalities and that it does not affect the valves.  Therefore, there was no aggravation of the heart murmur from the valve condition.  The Veteran has a flow murmur likely from the sclerotic cusp of the aortic valve.  Therefore, it was not felt to have any aggravation from the Veteran's hypertension.  Hypertension typically does not cause the valve problem or lead to aggravation of the valve problem.  

On review of the case with multiple staff cardiologists, the examiner explained that the Veteran's valve abnormality is a result of aging.  There are a few other conditions that can cause it, but in general, this comes about as a result of aging.  The causative mechanism is really unknown.  Based on review of the staff cardiologists, they opine that the hypertension does not aggravate the valve condition, therefore, it would not aggravate the murmur, since the murmur is felt to be a flow murmur from the aortic valve cusp abnormality.  There is no nexus to service since the condition was not found in the military, and there was no aggravation due to service since the condition occurred after service.  Hypertension typically does not cause sclerotic valve changes in the aortic valve; this is typically from aging.  There is no aggravation from hypertension, since hypertension does not cause this condition and does not have any effects on the valve.  

The findings of the 2009 and 2011 VA opinions are highly probative.  They involved a complete review of the record, to include service treatment records, and an interview of the Veteran.  The examiner took the Veteran's lay history into account.  Rationale was provided with the opinions.  Indeed, as indicated, the 2011 opinion was formulated following consultation with three (3) cardiologists.  There is no competent medical opinion to the contrary.

Consideration has been given to the fact that the negative VA opinions were based in part on the finding that the Veteran's heart murmur was not identified until many years after service, and that the Veteran testified in January 2009 that he was told that he had a heart murmur "several times" during service, in Texas, Oklahoma, and Germany, and that he had been given "a bunch" of electrocardiograms during service.   He further testified that his service treatment reports should show that he had a heart murmur.  Such does not weaken the value of the opinions, however, because this testimony is not found to be credible.  Indeed, during his hearing, held in January 2010, when asked if he recalled any physical in which a doctor told him that he suffered with any issues from a heart murmur while he was on active duty, the Veteran testified that, "He did not say anything about a heart murmur."  He testified that he did not recall a doctor actually talking about a heart murmur while on active duty.  He stated that he was first told that he had a heart murmur by a doctor "a few years" after service.  He indicated that he was never told about having a heart murmur while on active duty.  He later stated that he was first told that he had a heart murmur "in the late [19]90s."  This conflicting testimony erodes his earlier assertions with respect to service onset.  

The Board further notes that, to the extent the Veteran has claimed that he was told he had a heart murmur during service, the service treatment records are silent with respect to a heart murmur.  The Veteran's February 1981 separation examination report shows that his heart was clinically evaluated as normal.  The associated "report of medical history" shows that he indicated that he did not have a history of heart trouble.  The service medical evidence therefore conflicts with his testimony.  Finally, although the Veteran is not shown to have served in Vietnam, he has claimed such service to health care providers.  See e.g., November 1991 VA report, January 2003 report from K.W.C., M.D.  Such suggests that the Veteran has either a faulty memory or a tendency to distort history.  

Given the foregoing, the Board finds the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

In sum, the Board finds that the claim for service connection for a heart murmur must be denied.  The Veteran was not shown to have a heart murmur during service.  The earliest post-service medical evidence of a heart murmur is dated in 1989, with no corroborating findings until 2003.  This is  no less than seven years after separation from active duty service, and this period of time is a factor that weighs against the claim.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  In this regard, the Veteran has been found not to be credible, and the Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  Buchanan, 451 F.3d at 1337.  There is also no competent opinion in support of the claim.  In this regard, the only competent opinion of record is the April 2011 VA examiner's opinion, in which he concluded that the Veteran's heart murmur was not related to his service, and that it was not caused or aggravated by his service-connected hypertension.  Service connection is not warranted on any basis.  See 38 C.F.R. §§ 3.307, 3.309, 3.310.  The preponderance of the evidence is against the claim, and that the claim must be denied.  

Consideration has been given to the Veteran's assertion that his heart murmur is etiologically related to his active service or service connected hypertension.  Equal consideration has been given to his representative's argument that medications taken to treat the Veteran's hypertension, such as diuretics, have either caused or aggravated the heart murmur.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a heart murmur falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A heart murmur is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran has been found not to be credible, and neither he nor his representative are not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran or his representative has received any special training or acquired any medical expertise in evaluating heart disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

II.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in August 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  
 
The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and records from the Social Security Administration.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  

In March 2011, the Board remanded this claim.  The Board directed that the Veteran's treatment records from the VA Medical Center (VAMC) in Little Rock, Arkansas, from September 2009 to the present, be obtained.  VA progress notes were subsequently obtained, and they have been associated with the claims file (virtual VA paperless file).  In its remand, the Board further directed that a supplemental opinion be obtained from the February 2009 VA examiner.  This opinion was to include definitive statement as to whether the Veteran's service-connected hypertension caused or aggravated a heart murmur.

The requested supplemental opinion has been obtained.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Board has considered that the VA examiner indicated that the earliest evidence of a heart murmur was in 2003.  He therefore did not discuss the 1989 finding of a heart murmur.  However, the Board finds that such omission does not render the opinion inadequate.  The 1989 finding comes 7 years after separation from service, and there were no corroborating findings for the next 13 years, until 2003.  The opinion was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinions stated, relying on and citing to the records reviewed.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

In January 2009 and January 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before a RO Decision Review Officer and a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearings, the DRO and VLJ identified the issue on appeal.  Information was also solicited regarding the circumstances of the Veteran's claim.  The evidence as to what is necessary to establish service connection was discussed.  The testimony does not indicate that there are any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board notes that the record was held open for 60 days following the Veteran's January 2010 hearing in order for the Veteran to provide a medical opinion from Dr. Z to the effect that his service-connected hypertension had aggravated his heart murmur.  However, there is no record that such an opinion was ever received.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).




ORDER

Service connection for a heart murmur is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


